DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Note to Applicant
In claims 8 and 16, applicant recites “BC represents a distance between node B and node A.” However, it appears, based on applicant’s specification in para. [0040], that this limitation should read “BC represents a distance between node B and node C.” Examiner has not objected to the claim, since, such a distance is feasible; however, it would appear that this is already claimed by virtue of “AB represents a distance between node A and node B.” Clarification is requested. 

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
Claim 17 refers to “in the device service last,” where “in the device service list” is more appropriate.
Claim 19 refers to “wherein service cost includes technician time cost and transportation cost,” where “wherein the service cost includes technician time cost and transportation cost” is more appropriate. 
Dependent claims 18 and 20 are objected to by virtue of their dependency. Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 5 and 13, applicant's specification does not sufficiently disclose how a precision of predicted part failures relates to determining which devices are cost effectively serviced. Examiner has reviewed applicant’s specification thoroughly and only found reference to precision in the context of the predictive maintenance model {see para. [0040] of specification}. However, this is not sufficient written description, since it’s unclear 1) what precision of predicted part failures refers to; 2) how the precision is used to determine which devices are effectively serviced. Applicant did not disclose in any form, not limited to but including steps, prose, or flowcharts, how this determination occurs. Therefore, applicant has not provided sufficient written description to demonstrate applicant had possession. 
Regarding claim 20, applicant's specification does not sufficiently disclose how a predictive parts failure accuracy relates to determining which of the serviceable devices are cost effectively serviced. Examiner has reviewed applicant’s specification thoroughly and only found reference to accuracy in a generic context relating to prediction accuracy {see para. [0019] of specification}. However, this is not sufficient written description, since it’s unclear 1) what predictive parts failure accuracy refers to; 2) how the accuracy is used to determine which of the serviceable devices are cost effectively serviced. Applicant did not disclose in any form, not limited to but including steps, prose, or flowcharts, how this determination occurs. Therefore, applicant has not provided sufficient written description to demonstrate applicant had possession. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9 and 17, applicant refers to “identifying serviceable devices from the subset.” Applicant previously claims “multifunctional peripherals” and a “plurality of replacement parts”; however, it’s not apparent that these are the same as the “serviceable devices,” and it’s indeterminate to which “subset” applicant is referring. Is the subset from the devices comprising the parts? Is it from a separate and distinct subset? Given that the meaning of the claim cannot be discerned, the metes and bounds also cannot be determined. Therefore, claims 9 and 17 are rejected under 35 U.S.C. 112(b) for indefiniteness.
Dependent claims 10-16 and 18-20 are rejected to by virtue of their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, claims 9 and 17 to a method. Thus, the claims are directed to statutory categories of invention. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
identify a subset of the plurality of multifunction peripherals within a specified distance boundary relative to the specified location;
identify serviceable devices from the subset, which serviceable devices have a predicted failure;
determine which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call;
generate a device service list for cost effectively serviceable devices; and
dispatch a technician to service devices in the device service list.

The abstract idea of claim 9 is defined as:
identifying serviceable devices from the subset, which serviceable devices have a predicted failure;
determining which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call;
generating a device service list for cost effectively serviceable devices;
dispatching a technician to service the cost effectively serviceable devices; and
replacing parts predicted to fail in devices in the device service list.

The abstract idea of claim 17 is defined as:
identifying serviceable devices from the subset, which serviceable devices have a predicted parts failure;
determining which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call in accordance with an associated, predicted time to a part failure relative to part cost;
generating a device service list for cost effectively serviceable devices;
retrieving parts from inventory for servicing of devices in the device service list;
dispatching a technician to service devices in the device service last; and
replacing parts in the devices in the device service list with parts retrieved from inventory.
 
The abstract idea steps recited in claims 1, 9, and 17 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, one could mentally: receive service call data associated with a service call at a specified location; identify serviceable devices from the subset, which serviceable devices have a predicted parts failure; determine which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call in accordance with an associated, predicted time to a part failure relative to part cost; generate a device service list for cost effectively serviceable devices; retrieve parts from inventory for servicing of devices in the device service list; dispatch a technician to service devices in the device service last; and replace parts in the devices in the device service list with parts retrieved from inventory. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claims are directed to identifying serviceable devices, generating a device service list, and dispatching a technician dispatch to service the device, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the claims are directed to identifying serviceable devices, generating a device service list, and dispatching a technician dispatch to service the device, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process, i.e. a process aimed at identifying serviceable devices, generating a device service list, and dispatching a technician to service the device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements:
memory; input; processor.
Claims 9 and 17 recite the following additional elements:
memory.

These elements are merely instructions to apply the abstract idea to generic computing elements for tasks of the abstract idea. Applicant’s own specification describes generic computing elements in para. [0026] to [0031]. Therefore, the additional elements are merely 'apply it' limitations, per MPEP 2106.05(f). 
	The additional elements in claims 1, 9, and 17 describing, with slight variation, “storing… predictive parts failure data for each of a plurality of identified multifunction peripherals at an identified location”; “storing… cost data corresponding to a replacement cost associated with each of a plurality of replacement parts”; “receiving service call data associated with a service call at a specified location” are insignificant extra-solution activity, as per MPEP 2106.05(g), since they merely describe storing and transmitting or receiving information, which does not add any meaningful limitations to the process. 
	The combination of these elements, then, is nothing more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.
	(While examiner has included the “multifunctional peripherals” and “devices” as part of the abstract idea, they alternatively could be considered generally linking to a particular technological environment or field of use. This still does not demonstrate integration into practical application, per MPEP 2106.05(f).)  

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A, Prong Two and carrying over their conclusions from Step 2A, Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. 
	The additional elements in claims 1, 9, and 17 describing, with slight variation, “storing… predictive parts failure data for each of a plurality of identified multifunction peripherals at an identified location”; “storing… cost data corresponding to a replacement cost associated with each of a plurality of replacement parts”; “receiving service call data associated with a service call at a specified location” are reevaluated at Step 2B; however, they’re still not significantly more. Storing and retrieving information in memory is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner, and therefore is not significantly more (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Similarly, receiving or transmitting data over a network is recognized by the courts as a well-understood, routine, and conventional function when claimed in a merely generic manner, and therefore is not significantly more (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)). See MPEP 2106.05(d). 
As noted above, the combination of these elements, then, is nothing more than a generic computing system.
When the additional elements of the independent claims are considered, alone and in combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. 
	(While examiner has included the “multifunctional peripherals” and “devices” as part of the abstract idea, they alternatively could be considered generally linking to a particular technological environment or field of use. This still does not demonstrate significantly more, per MPEP 2106.05(f).)  
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-6, 10-14, 18, and 20 describe an additional step (“determine”; “determining”) that further embellishes the abstract idea. Therefore, it would still fall into the same groupings above. The computing element in claims 2-6 (“processor”), for the reasons set forth above, is merely applying the abstract idea. While helpful, these features do not integrate the abstract idea, nor are they significantly more.
Claims 7 and 15 provide additional details regarding the content, structure, and/or nature of “the transportation cost,” which further embellishes the abstract idea. Therefore, it would still fall into the same groupings above. While helpful, these features do not integrate the abstract idea, nor are they significantly more.
Claims 8 and 16 describe a mathematical formula, which falls within the Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas. While helpful, this is an additional abstract idea, one that does integrate the abstract idea, nor is it significantly more.
Claim 19 provides additional details regarding the content, structure, and/or nature of “service cost,” which further embellishes the abstract idea. Therefore, it would still fall into the same groupings above. While helpful, these features do not integrate the abstract idea, nor are they significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamisuwa et al. (US 20080062211) in view of Yeung et al. (US 20190272209).

Claim 1
Regarding claim 1, Kamisuwa discloses: a system {maintenance scheduling system 1; Fig. 3; para. [0050]} comprising:
a processor {Central Processing Unit (CPU) 20, i.e. a processor; para. [0050]};
a memory storing predictive parts failure data for each of a plurality of identified multifunction peripherals at an identified location {failure distribution-related variable in the "consumable part" table 305 is updated, this representing predictive failure data, described in context for each of a plurality of multifunction peripherals; para. [0029], [0064]; examiner asserts that identified location evident based on technician identifying target device and reporting to the device’s location to service; para. [0067]; “consumable part" table 305 stored in the storage unit 205, i.e. memory; para. [0078]};
the memory further storing cost data corresponding to a replacement cost associated with each of a plurality of replacement parts {in “consumable part" table 305, a constant for a consumable part price, i.e. replacement cost associated with each of a plurality of replacement parts, and a failure rate variable calculated from market data are set; para. [0064]; “consumable part" table 305 stored in the storage unit 205, i.e. memory; para. [0078]};
an input configured to receive service call data associated with a service call at a specified location {at the end of the operation, i.e. service call at a specified location, each serviceman 202 sends maintenance history data to the maintenance scheduling system 1 via a communication unit 207, i.e. input configured to receive service call data associated with a service call, of the MFP 201; para. [0045]; examiner asserts that specified location evident based on technician identifying target device and reporting to the device’s location to service; para. [0067]};
the processor further configured to identify serviceable devices from the subset {failure history analyzing unit 204 extracts tuples having the same "machine.ID" from the "counter history" table 307, in addition to extracting tuples having "consumable part.abbreviation" of the consumable part in question or tuples having "PM all-replacement" or "setup" from the extracted tuples, i.e. identify serviceable devices from the subset; para. [0083]}, which serviceable devices have a predicted failure {the maintenance scheduling unit 206 generates random numbers based on the failure probability represented by "failure distribution classification", "failure distribution parameter 1" and "failure distribution parameter 2" in the "consumable part" table 305, and calculates the next failure time of each consumable part, i.e. identifying which serviceable devices have a predicted failure; para. [0096]};
the processor further configured to determine which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts, i.e. devices, that should be replaced during the visit or service call, i.e. determines devices cost effectively serviced contemporaneously; para. [0057]};
the processor further configured to generate a device service list for cost effectively serviceable devices {Fig. 5 is a view showing information held in the memory of the MFP 201, where the last column “End of life” represents generated device service list of cost effectively serviceable devices; para. [0067]}.
Kamisuwa doesn’t explicitly disclose: the processor configured to identify a subset of the plurality of multifunction peripherals within a specified distance boundary relative to the specified location; and the processor further configured to dispatch a technician to service devices in the device service list.
However, Yeung, in a similar field of endeavor directed to resolution prediction for multifunction peripheral failures, discloses: the processor configured to identify a subset of the plurality of multifunction peripherals within a specified distance boundary relative to the specified location {location information is suitably a geographic location determined for each MFP 104, where the service scheduling is integrated with service calls already scheduled or with servicing of two or more geographically proximate devices, i.e. identified subset of the plurality of multifunction devices within a specified distance boundary relative to the specified location; para. [0017], [0030]}; and the processor further configured to dispatch a technician to service devices in the device service list {predictive device error information, along with one or more proposed resolutions used in the past for similar errors, is suitably be communicated to a service center or service technician via a digital device, such as tablet computer 120 of service technician 124; para. [0019]; dispatching referred to explicitly in para. [0005]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kamisuwa to include the features of Yeung. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost and risk {para. [0043]}, one of ordinary skill in the art would have been motivated to facilitate technician dispatch, as taught by Yeung, in order to optimize maintenance scheduling based on the predicted future failures, thereby mitigating future failure risk and reducing repair costs compared to an ordinary preventative maintenance schedule {para. [0019] of Yeung}. One of ordinary skill in the art would have been motivated to mitigate failure risk and reduce repair costs, and therefore modify Kamisuwa with Yeung. 

Claim 9
Regarding claim 9, Kamisuwa discloses: a method {maintenance scheduling method; para. [0008]} comprising:
storing, in a memory, predictive parts failure data for each of a plurality of identified multifunction peripherals at an identified location {failure distribution-related variable in the "consumable part" table 305 is updated, this representing predictive failure data, described in context for each of a plurality of multifunction peripherals; para. [0029], [0064]; examiner asserts that identified location evident based on technician identifying target device and reporting to the device’s location to service; para. [0067]; “consumable part" table 305 stored in the storage unit 205, i.e. memory; para. [0078]};
storing, in the memory, cost data corresponding to a replacement cost associated with each of a plurality of replacement parts {in “consumable part" table 305, a constant for a consumable part price, i.e. replacement cost associated with each of a plurality of replacement parts, and a failure rate variable calculated from market data are set; para. [0064]; “consumable part" table 305 stored in the storage unit 205, i.e. memory; para. [0078]};
receiving service call data associated with a service call at a specified location {at the end of the operation, i.e. service call at a specified location, each serviceman 202 sends maintenance history data to the maintenance scheduling system 1 via a communication unit 207, i.e. receive service call data associated with a service call, of the MFP 201; para. [0045]; examiner asserts that specified location evident based on technician identifying target device and reporting to the device’s location to service; para. [0067]};
identifying serviceable devices from the subset, which serviceable devices have a predicted failure {failure history analyzing unit 204 extracts tuples having the same "machine.ID" from the "counter history" table 307, in addition to extracting tuples having "consumable part.abbreviation" of the consumable part in question or tuples having "PM all-replacement" or "setup" from the extracted tuples, i.e. identify serviceable devices from the subset; para. [0083]; next failure time of each consumable part calculated, i.e. identifying which serviceable devices have a predicted failure; para. [0096]};
determining which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts, i.e. devices, that should be replaced during the visit or service call, i.e. determines devices cost effectively serviced contemporaneously; para. [0057]};
generating a device service list for cost effectively serviceable devices {Fig. 5 is a view showing information held in the memory of the MFP 201, where the last column “End of life” represents generated device service list of cost effectively serviceable devices; para. [0067]};
replacing parts predicted to fail in devices in the device service list {maintenance scheduling unit (replacement interval calculating unit) 206 also randomly calculates, for each consumable part, a "replacement interval" prescribing a time interval at which the consumable part should be replaced, on the basis of the failure rate distribution of each consumable part, i.e. replacing predicted to fail devices; para. [0054]; device service list seen in Fig. 5; para. [0067]}.
Kamisuwa doesn’t explicitly disclose: dispatching a technician to service the cost effectively serviceable devices.
However, Yeung, in a similar field of endeavor directed to resolution prediction for multifunction peripheral failures, discloses: dispatching a technician to service the cost effectively serviceable devices {predictive device error information, along with one or more proposed resolutions used in the past for similar errors, is suitably be communicated to a service center or service technician via a digital device, such as tablet computer 120 of service technician 124; para. [0019]; dispatching referred to explicitly in para. [0005]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kamisuwa to include the features of Yeung. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost and risk {para. [0043]}, one of ordinary skill in the art would have been motivated to facilitate technician dispatch, as taught by Yeung, in order to optimize maintenance scheduling based on the predicted future failures, thereby mitigating future failure risk and reducing repair costs compared to an ordinary preventative maintenance schedule {para. [0019] of Yeung}. One of ordinary skill in the art would have been motivated to mitigate failure risk and reduce repair costs, and therefore modify Kamisuwa with Yeung.

Claim 17
Regarding claim 17, Kamisuwa discloses: a method {maintenance scheduling method; para. [0008]} comprising:
storing, in a memory, predictive parts failure data for each of a plurality of identified multifunction peripherals at an identified location {failure distribution-related variable in the "consumable part" table 305 is updated, this representing predictive failure data, described in context for each of a plurality of multifunction peripherals; para. [0029], [0064]; examiner asserts that identified location evident based on technician identifying target device and reporting to the device’s location to service; para. [0067]; “consumable part" table 305 stored in the storage unit 205, i.e. memory; para. [0078]};
storing, in the memory, cost data corresponding to a replacement cost associated with each of a plurality of replacement parts {in “consumable part" table 305, a constant for a consumable part price, i.e. replacement cost associated with each of a plurality of replacement parts, and a failure rate variable calculated from market data are set; para. [0064]; “consumable part" table 305 stored in the storage unit 205, i.e. memory; para. [0078]};
receiving service call data associated with a service call at a specified location {at the end of the operation, i.e. service call at a specified location, each serviceman 202 sends maintenance history data to the maintenance scheduling system 1 via a communication unit 207, i.e. receive service call data associated with a service call, of the MFP 201; para. [0045]; examiner asserts that specified location evident based on technician identifying target device and reporting to the device’s location to service; para. [0067]};
identifying serviceable devices from the subset, which serviceable devices have a predicted parts failure {failure history analyzing unit 204 extracts tuples having the same "machine.ID" from the "counter history" table 307, in addition to extracting tuples having "consumable part.abbreviation" of the consumable part in question or tuples having "PM all-replacement" or "setup" from the extracted tuples, i.e. identify serviceable devices from the subset; para. [0083]; next failure time of each consumable part calculated, i.e. identifying which serviceable devices have a predicted failure; para. [0096]};
determining which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call in accordance with an associated, predicted time to a part failure relative to part cost {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts, i.e. devices, that should be replaced during the visit or service call, i.e. determines devices cost effectively serviced contemporaneously with a device service associated with the service call in accordance with an associated, predicted time to a part failure relative to part cost; para. [0057]};
generating a device service list for cost effectively serviceable devices {Fig. 5 is a view showing information held in the memory of the MFP 201, where the last column “End of life” represents generated device service list of cost effectively serviceable devices; para. [0067]};
replacing parts in the devices in the device service list {maintenance scheduling unit (replacement interval calculating unit) 206 also randomly calculates, for each consumable part, a "replacement interval" prescribing a time interval at which the consumable part should be replaced, on the basis of the failure rate distribution of each consumable part, i.e. replacing predicted to fail devices; para. [0054]; device service list seen in Fig. 5; para. [0067]}.
Kamisuwa doesn’t explicitly disclose: retrieving parts from inventory for servicing of devices in the device service list; dispatching a technician to service devices in the device service last; and parts retrieved from inventory. 
However, Yeung, in a similar field of endeavor directed to resolution prediction for multifunction peripheral failures, discloses: 
retrieving parts from inventory for servicing of devices in the device service list {inventory check performed prior to replacement, which indicates that parts retrieved from inventory for servicing of devices in the device service list; para. [0019]};
dispatching a technician to service devices in the device service list {predictive device error information, along with one or more proposed resolutions used in the past for similar errors, is suitably be communicated to a service center or service technician via a digital device, such as tablet computer 120 of service technician 124; para. [0019]; dispatching referred to explicitly in para. [0005]}; and
parts retrieved from inventory {inventory check performed prior to replacement, which indicates that parts retrieved from inventory; para. [0019]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kamisuwa to include the features of Yeung. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost and risk {para. [0043]}, one of ordinary skill in the art would have been motivated to facilitate technician dispatch, as taught by Yeung, in order to optimize maintenance scheduling based on the predicted future failures, thereby mitigating future failure risk and reducing repair costs compared to an ordinary preventative maintenance schedule {para. [0019] of Yeung}. One of ordinary skill in the art would have been motivated to mitigate failure risk and reduce repair costs, and therefore modify Kamisuwa with Yeung.

Claims 2-6, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kamisuwa and Yeung, further in view of Belur et al. (US 20140089029).

Claims 2 and 10
Regarding claims 2 and 10, the combination of Kamisuwa and Yeung discloses the features of claims 1 and 9, respectively. Kamisuwa further discloses: the processor is further configured to determine which devices are cost effectively serviced {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts that should be replaced during the visit, i.e. determine which devices are cost effectively serviced; para. [0057]}.
The combination of Kamisuwa and Yeung doesn’t explicitly disclose: [determining] in accordance with an identified repair part cost.
	However, Belur, in a similar field of endeavor directed to optimizing the scheduling and maintenance of distributed generators, discloses: [determining] in accordance with an identified repair part cost {method 400 proceeds to step 414, where the method 400 accesses information stored in a database, for example database 314, to determine the fixed cost of the component in need of repair, i.e. identified repair part cost; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kamisuwa and Yeung to include the features of Belur. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost {para. [0043]}, one of ordinary skill in the art would have been motivated to incorporate additional repair cost information, as taught by Belur, in order to facilitate determining the cost effectiveness of repairs prior to performing said repairs, thereby optimizing maintenance scheduling accordingly {para. [0007], [0008] of Belur}. One of ordinary skill in the art would have been motivated to optimize maintenance scheduling, and therefore modify the combination of Kamisuwa and Yeung with Belur. 

Claims 3 and 11
Regarding claims 3 and 11, the combination of Kamisuwa, Yeung, and Belur discloses the features of claims 2 and 10, respectively. Kamisuwa further discloses: the processor is further configured to determine which devices are cost effectively serviced {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts that should be replaced during the visit, i.e. determine which devices are cost effectively serviced; para. [0057]}.
Belur further discloses: [determining] in accordance with a labor cost for installation of the identified repair part {method 400 proceeds to step 416 to determine the cost of service for the maintenance visit, i.e. labor cost for installation of the identified repair part; para. [0044]}.

Claims 4 and 12
Regarding claims 4 and 12, the combination of Kamisuwa, Yeung, and Belur discloses the features of claims 3 and 11, respectively. Kamisuwa further discloses: the processor is further configured to determine which devices are cost effectively serviced {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts that should be replaced during the visit, i.e. determine which devices are cost effectively serviced; para. [0057]}.
Belur further discloses: [determining] in accordance with service technician travel distance {method 400 proceeds to step 412, where the method 400 calculates a cost of transportation for travel to a DG for a maintenance visit, i.e. service technician travel distance; para. [0044]}.

Claims 5 and 13
Regarding claims 5 and 13, the combination of Kamisuwa, Yeung, and Belur discloses the features of claims 4 and 12, respectively. Kamisuwa further discloses: the processor is further configured to determine which devices are cost effectively serviced {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts that should be replaced during the visit, i.e. determine which devices are cost effectively serviced; para. [0057]}.
Belur further discloses: [determining] in accordance with a precision of predicted part failures {f(t), a variable that represents the probability that a component will fail, functions as a precision of predicted part failures in equations 2, 3; para. [0042], [0045]; examiner notes that applicant has not provided for a definition of precision of predicted part failures in the specification as filed; while there is reference to a precision of the predictive maintenance model in para. [0040] of applicant’s specification, there is no detail regarding how this relates to determining which devices are effectively serviced; given that the corresponding description in the specification cannot be located and the meaning cannot be discerned, examiner is using the plain meaning of precision, i.e. exactness, which is met by the indicated probability of failure shown in Belur}.

Claims 6 and 14
Regarding claims 6 and 14, the combination of Kamisuwa, Yeung, and Belur discloses the features of claims 3 and 11, respectively. Kamisuwa further discloses: the processor is further configured to determine which devices are cost effectively serviced {maintenance scheduling unit (combination calculating unit) 206 performs search processing using the Monte Carlo method or genetic algorithm on the basis of the visit interval and the replacement interval calculated by the maintenance scheduling unit (visit interval calculating unit and replacement interval calculating unit) 206, thereby calculating a combination of a visit interval and a replacement interval that minimizes a predetermined cost of combinations of time intervals at which a visit should be made for maintenance operation and consumable parts that should be replaced during the visit, i.e. determine which devices are cost effectively serviced; para. [0057]}.
Belur further discloses: [determining] in accordance with technician travel time and transportation cost {step 412 calculates a cost of transportation for travel to a DG for a maintenance visit, where the cost of travel may be fixed, or the cost may be dynamically determined based on, for example, a service truck's proximity to a DG, i.e. dynamic cost calculation includes technician travel time and transportation cost; para. [0044]}.

Claim 18
Regarding claim 18, the combination of Kamisuwa and Yeung discloses the features of claim 17, but doesn’t explicitly disclose: determining which of the serviceable devices are cost effectively serviced contemporaneously with an associated service cost for devices in the device list.
However, Belur, in a similar field of endeavor directed to optimizing the scheduling and maintenance of distributed generators, discloses: determining which of the serviceable devices are cost effectively serviced contemporaneously with an associated service cost for devices in the device list {method 400 proceeds to step 416 to determine the cost of service for the maintenance visit, i.e. associated service cost for devices in the device list; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kamisuwa and Yeung to include the features of Belur. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost {para. [0043]}, one of ordinary skill in the art would have been motivated to incorporate additional repair cost information, as taught by Belur, in order to facilitate determining the cost effectiveness of repairs prior to performing said repairs, thereby optimizing maintenance scheduling accordingly {para. [0007], [0008] of Belur}. One of ordinary skill in the art would have been motivated to optimize maintenance scheduling, and therefore modify the combination of Kamisuwa and Yeung with Belur. 

Claim 19
Regarding claim 19, the combination of Kamisuwa, Yeung, and Belur discloses the features of claim 18. Belur further discloses: service cost includes technician time cost and transportation cost {step 412 calculates a cost of transportation for travel to a DG for a maintenance visit, where the cost of travel may be fixed, or the cost may be dynamically determined based on, for example, a service truck's proximity to a DG, i.e. dynamic cost calculation includes technician time cost and transportation cost; para. [0044]}.

Claim 20
Regarding claim 20, the combination of Kamisuwa and Yeung discloses the features of claims 17, but doesn’t explicitly disclose: determining which of the serviceable devices are cost effectively serviced contemporaneously in accordance with predictive parts failure accuracy.
However, Belur, in a similar field of endeavor directed to optimizing the scheduling and maintenance of distributed generators, discloses: determining which of the serviceable devices are cost effectively serviced contemporaneously in accordance with predictive parts failure accuracy {f(t), a variable that represents the probability that a component will fail, functions as a predictive parts failure accuracy in equations 2, 3; para. [0042], [0045]; examiner notes that applicant has not provided for a definition of predictive parts failure accuracy in the specification as filed; while there is reference to a accuracy in para. [0019] of applicant’s specification, there is no detail regarding how this relates to determining predictive parts failure accuracy; given that the corresponding description in the specification cannot be located and the meaning cannot be discerned, examiner is using the plain meaning of accuracy, i.e. quality of being correct or precise, which is met by the indicated probability of failure shown in Belur}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kamisuwa and Yeung to include the features of Belur. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost {para. [0043]}, one of ordinary skill in the art would have been motivated to incorporate additional device failure information, as taught by Belur, in order to facilitate determining the cost effectiveness of repairs prior to performing said repairs, thereby optimizing maintenance scheduling accordingly {para. [0007], [0008] of Belur}. One of ordinary skill in the art would have been motivated to optimize maintenance scheduling, and therefore modify the combination of Kamisuwa and Yeung with Belur. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kamisuwa, Yeung, and Belur, further in view of Koch (US 20210150490) and Heyer (US 20180060799).

Claims 7 and 15
Regarding claims 7 and 15, the combination of Kamisuwa, Yeung, and Belur discloses the features of claims 6 and 14, respectively, but doesn’t explicitly disclose: the transportation cost comprises vehicle cost and fuel cost.
However, Koch, in a similar field of endeavor directed to service provider maintenance scheduling of remote assets, discloses: the transportation cost comprises vehicle cost {the time of travel may be multiplied by a labor cost (e.g., the labor rate 620 or other rate) and added to a wear and tear cost for the service provider's transportation method to and from the designated location, i.e. vehicle cost; para. [0053]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kamisuwa, Yeung, and Belur to include the features of Koch. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost {para. [0043]}, one of ordinary skill in the art would have been motivated to incorporate additional vehicle cost information, as taught by Koch, in order to account for vehicle wear and tear cost, thereby providing for a more accurate cost estimate to be used in determining the cost effectiveness of repairs {para. [0053] of Koch}. One of ordinary skill in the art would have been motivated to determine more accurate repair cost estimates, and therefore modify the combination of Kamisuwa, Yeung, and Belur with Koch. 
	The combination of Kamisuwa, Yeung, Belur, and Koch doesn’t explicitly disclose: the transportation cost comprises fuel cost.
	However, Heyer, in a similar field of endeavor directed to the distribution of service requests associated with the maintenance of industrial services, discloses: the transportation cost comprises fuel cost {traveling time (i.e, the time period until the arrival of the respective service provider at the industrial asset) and energy consumption (e.g. fuel costs) can be reduced; para. [0068]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kamisuwa, Yeung, Belur, and Koch to include the features of Heyer. Given that Kamisuwa describes developing a maintenance schedule for consumable parts that minimizes cost {para. [0043]}, one of ordinary skill in the art would have been motivated to incorporate additional fuel cost information, as taught by Heyer, in order to account for the fuel consumed during travel between an industrial asset issuing a service request and service providers, thereby facilitating the selection of service providers that are within range and, accordingly, less costly {para. [0045] of Heyer}. One of ordinary skill in the art would have been motivated to reduce costs by selecting a service provider within range, and therefore modify the combination of Kamisuwa, Yeung, Belur, and Koch with Heyer. 

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Examiner notes that the outstanding rejection under 35 USC § 101 still applies, however.)

Claims 8 and 16
Regarding claims 8 and 16, the combination of Kamisuwa and Yeung discloses the features of claims 1 and 9, respectively, but explicitly disclose: the processor is further configured to determine which devices are cost effectively serviced in accordance with serviceable devices at three locations comprising nodes A, B and C in accordance with the equation:
 
    PNG
    media_image1.png
    94
    311
    media_image1.png
    Greyscale

wherein, w represents a technician cost, AB represents a distance between node A and node B, BC represents a distance between node B and node A, AC represents a distance between location A and location C, m represents an average rate of travel between nodes, f represents a cost of a part predicted to fail, and p represents predictive maintenance model precision.
	Examiner contends that the above inequality is similar to the triangle inequality, which is used in routing applications. Ropke et al. (“Branch and Cut and Price for the Pickup and Delivery Problem with Time Windows”; NPL attached), in a similar field of endeavor directed to dispatching vehicles to customers, discloses the triangle inequality for routing based on cost {assume that the travel time tij includes the service time di at node i, and the triangle inequality holds both for routing costs and travel times; section 2.1 (“Notation”)}. 
Ropke further discloses: AB represents a distance between node A and node B, BC represents a distance between node B and node A, AC represents a distance between location A and location C {dij represents distance between node A and node B; djk represents distance between node B and node C; dik represents distance between node A and node C; section 2.3 (“Set Partitioning Formulation of the PDPTW”)}. 
	Still, the combination of Kamisuwa, Yueng, and Ropke doesn’t explicitly incorporate the variables described above – wherein, w represents a technician cost, m represents an average rate of travel between nodes, f represents a cost of a part predicted to fail, and p represents predictive maintenance model precision – into the above formula. 
While such features could potentially be gleaned from Belur, which describes determining the cost of service for the maintenance visit, i.e. w represents a technician cost {para. [0044]}; Capriotti et al. (US 20130325541), which describes average speed automatically transferred to a service provider where it can be used to recommend parts and/or maintenance service, i.e. m represents an average rate of travel between nodes {para. [0010]}; Kamisuwa, which describes a constant for a consumable part price, i.e. f represents a cost of a part predicted to fail {para. [0064]}; and Farhat et al. (US 20200258057), which describes the precision of repairs, i.e. p represents predictive maintenance model precision {para. [0118]}, examiner contends that it would not have been obvious to one of ordinary skill in the art to derive the claimed equation with the associated parameters, and there is no reason to assume that the parameters are simply result-effective, given a formula with the claimed specificity has not been found in the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Branch and Cut and Price for the Pickup and Delivery Problem with Time Windows” by Ropke et al. (NPL attached), directed to optimizing delivery across nodes;
US 20130325541, directed to vehicle maintenance that considers a vehicle’s current information, including distance traveled;
US 20200258057, directed to repair management that estimates the accuracy of a given model;
US 20140163936, directed to maintenance planning for equipment subject to periodic failure;
US 20160379144, directed to a device failure prediction model;
US 20080059120, directed to using fault history to predict parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        8/10/22




/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689